ON PETITION FOR REHEARING
PER CURIAM.
We granted rehearing, pursuant to petition of the appellee, in order to reconsider certain aspects of our opinion which was filed on July 24, 1968. On rehearing it has been made to appear that the matters presented by this appeal have become moot by virtue of Chapter 68-18, Laws of Florida 1968, which became effective July 1, 1968. This law amended Fla.Stat. 236.075 (1967), F.S.A. In effect it eliminated the availability of the primary funds pledged to the payment of the bond issue here involved. The result is that, even if validated, the bonds could not be issued because the source of payment would have been destroyed before issuance.
Our opinion of July 24, 1968, is therefore withdrawn. The cause is remanded to the Circuit Court with directions to dismiss the petition.
It is so ordered.
CALDWELL, C. J., ROBERTS, DREW, THORN AL and ADAMS (Retired), JJ., and SPECTOR, District Court Judge, concur.